UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6809



RICHARD J. HARLEY,

                                           Petitioner - Appellant,

          versus


ROBERT P. SHEARIN,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-711-CCB)


Submitted:   July 10, 2003                 Decided:    July 17, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard J. Harley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard J. Harley, a federal prisoner, appeals the district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000), and his motions for release and to alter or amend

the judgment.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Harley v. Shearin, No. CA-03-711-CCB (D. Md. filed Mar.

26, 2003, entered Mar. 27, 2003; filed Apr. 4, 2003, entered Apr.

7, 2003; filed Apr. 24, 2003, entered Apr. 28, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2